Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The action is in response to the Applicant’s communication filed on 03/09/2020.
Claims 1-15 are pending, where claims 1 and 14-15 are independent.

Information Disclosure Statement 
The information disclosure statement (IDS) submitted on 03/09/2020 has been filed on the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 	
Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d). The non-English certified copy has been filed in parent Application No. JP2009-160623, filed on 09/03/2019. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
English translation of the foreign application (Full) is required for priority claim in addition to abstract only. See MPEP 213.04, 2304.01(c), 37 CFR § 1.55(g)(3-4).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7 and 11 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
a) Claims 4 and 7 recite the limitation “another piece”. The term “another” renders the claim indefinite because the claim(s) include(s) elements not actually disclosed or clearly defined in the specification and it is a broad term, thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05.  

b) Claim 11 recite the limitation “closest to the specific worker”. The term “closest” renders the claim indefinite because the claim(s) include(s) elements not actually disclosed or clearly defined in the specification and it is a broad term, thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kamiguchi, et al. (USPGPub No. 2020/0133244 A1) in view of Minor, et al. (USP No. 4718025 A). 
As to claims 1 and 14-15, Kamiguchi discloses 1. A data extracting apparatus (Kamiguchi [abstract] “data preparing device - accumulate information in which operating states of equipment when a specific event occurs in the equipment” see Fig. 1-9), comprising: 
a processor configured to execute a program; and a storage device configured to store the program, the data extracting apparatus (Kamiguchi [0024-29] “edge server 1 information processing device connected with various pieces of equipment 2 in a factory and in communication with - storage unit 20 stores time series data 21, event data 22, and a storing rule 23, the data preparing programs - perform analysis using the time series data 21 and the event data 22, and are executed by the control unit 10” [abstract] “accumulate information in which operating states of equipment when a specific event occurs in the equipment” see Fig. 1-9) being configured to access: 
configuration information that defines a work environment including a group of sensors (Kamiguchi [0024-29] “edge server 1 information processing device connected with various pieces of equipment 2 in a factory and in communication with - includes industrial machinery such as a machine tool, a robot or an injection molding machine, a peripheral device such as a delivery vehicle or a conveyor, and a mobile terminal such as a tablet terminal or mobile phone on which an operator performs - sensor, a camera, or the like that monitors a person's action” [0057-61] [abstract] see Fig. 1-9, plurality of equipment includes plurality of sensor/camera provides group of sensors); and 
a data extraction rule, which is used for extraction from the configuration information, and is defined for each event that indicates one of a change and abnormality of the work environment (Kamiguchi [0024-29] “edge server 1 information processing device connected - storage unit 20 stores time series data 21, event data 22, and a storing rule 23, the data preparing programs - perform analysis using the time series data 21 and the event data 22, and are executed by the control unit 10 - acquired by polling from each piece of the equipment 2 at a constant cycle, or may be acquired at individual cycles - transmitted from the equipment 2 a periodically according to the occurrence of a specific event” [0057-66] [abstract] see Fig. 1-9, event data and storing rule obviously presents the data extraction rule; Fig.6 presents the indication of change and abnormality), and 
the processor being configured to execute: detection processing of detecting a specific event based on sensor data from the group of sensors (Kamiguchi [0024-29] “edge server 1 information processing device connected with various pieces of equipment 2 in a factory and in communication with - includes industrial machinery - storage unit 20 stores time series data 21, event data 22, and a storing rule 23, the data preparing programs - perform analysis using the time series data 21 and the event data 22, and are executed by the control unit 10” [0057-66] [abstract] see Fig. 1-9, element 10 control unit provides collection and detection process as shown in Fig.5 and 8 using plurality of equipment embed sensors); 
extraction processing of extracting related data related to the specific event from specific configuration information corresponding to an acquisition time of the sensor data out of the configuration information, based on a specific data extraction rule corresponding to the specific event detected by the detection processing (Kamiguchi [0024-29] “edge server 1 information processing device connected with various pieces of equipment 2 in a factory and in communication with - includes industrial machinery - storage unit 20 stores time series data 21, event data 22, and a storing rule 23, the data preparing programs - perform analysis using the time series data 21 and the event data 22, and are executed by the control unit 10” [0057-66] [abstract] see Fig. 1-9, element 10 control unit provides data extraction process as real time data includes time, specific equipment and event associated). 
But, Kamiguchi does not explicitly teach output processing of outputting the related data extracted by the extraction processing.
However, Minor discloses output processing of outputting the related data extracted by the extraction processing (Minor [col 1-2] “data then analyzed by the computer control system utilizing a direct sensor entry analytical model built within the system or viewed using a graphic display on a display screen in which the information from various sensors is tied to various shapes of the graphic display” [abstract] [col 3-4] [col 12-18] see Fig. 1-20, display after analyzing the sensor data provides the outputting related extracted data).
Kamiguchi and Minor are analogous arts from the same field of endeavor and contain overlapping structural and functional similarities and both contain data collection process.  
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above functionalities outputting the related data extracted, as taught by Kamiguchi, and incorporating display after analyzing the sensor data, as taught by Minor.  

As to claim 2, the combination of Kamiguchi and Minor disclose all the limitations of the base claims as outlined above.  
The combination further discloses The data extracting apparatus according to claim 1, wherein the configuration information comprises: 
(Kamiguchi [0024-29] “includes industrial machinery such as a machine tool, a robot or an injection molding machine, a peripheral device such as a delivery vehicle or a conveyor, and a mobile terminal such as a tablet terminal or mobile phone on which an operator performs - sensor, a camera, or the like - collection section 11 collects, together with time information, data observed – the time series data 21 acquired by polling from each piece of the equipment 2 at a constant cycle or acquired at individual cycles” [0057-61] [abstract] see Fig. 1-9, periodically acquired information from plurality of sensor of plurality of equipment includes plurality of information obviously provides plurality of configured information includes first and second time obviously different from each other).

As to claim 3, the combination of Kamiguchi and Minor disclose all the limitations of the base claims as outlined above.  
The combination further discloses The data extracting apparatus according to claim 1, wherein the specific configuration information is the latest configuration information registered before the acquisition time of the sensor data out of the configuration information (Minor [col 1-2] “data being collected based upon various logging models constructed within the computer system by the operator -  logging data from the various sensors -enables the operator to construct one or more desired logging models - specifies which sensors to be sampled and when - weekends, maintenance periods, special experimental runs, or emergency conditions” [abstract] [col 3-4] [col 12-18] see Fig. 1-20, logging enabling time by the operator obviously provides the registration before acquisition time data sensor).

As to claim 4, the combination of Kamiguchi and Minor disclose all the limitations of the base claims as outlined above.  
The combination further discloses The data extracting apparatus according to claim 1, wherein, in the extraction processing, the processor extracts the related data and another piece of related data related to the related data, and wherein, in the output processing, the processor outputs the related data and the another piece of related data extracted in the extraction processing (Kamiguchi [0024-29] “edge server 1 information processing device connected with various pieces of equipment 2 in a factory and in communication with - includes industrial machinery - storage unit 20 stores time series data 21, event data 22, and a storing rule 23, the data preparing programs - perform analysis using the time series data 21 and the event data 22, and are executed by the control unit 10 -  outputted to a display device of the edge server 1 or transmitted in response to access from a client terminal” [0030-50] “playback section 13 extracts an event that occurs in a designated period in the designated equipment 2, and displays, on a graph, data values for each item for which the event occurs - values of each item are displayed in a synchronized manner” [0057-66] [abstract] see Fig. 1-9, plurality of extracted data includes another piece of related data).

As to claim 5, the combination of Kamiguchi and Minor disclose all the limitations of the base claims as outlined above.  
The combination further discloses The data extracting apparatus according to claim 4, wherein the configuration information comprises machine configuration information that defines, in a graph form, a hierarchical relationship among the group of sensors and a group of machines that are installed or movable in the work environment (Kamiguchi [0024-29] “edge server 1 information processing device connected with various pieces of equipment 2 in a factory and in communication with - includes industrial machinery - storage unit 20 stores time series data 21, event data 22, and a storing rule 23, the data preparing programs - perform analysis using the time series data 21 and the event data 22, and are executed by the control unit 10 -  outputted to a display device of the edge server 1 or transmitted in response to access from a client terminal” [0030-50] “playback section 13 extracts an event that occurs in a designated period in the designated equipment 2, and displays, on a graph, data values for each item for which the event occurs - values of each item are displayed in a synchronized manner” [0057-66] [abstract] see Fig. 1-9).

As to claim 6, the combination of Kamiguchi and Minor disclose all the limitations of the base claims as outlined above.  
The combination further discloses The data extracting apparatus according to claim 5, wherein, in the extraction processing, the processor extracts identification (Kamiguchi [0024-29] “edge server 1 information processing device connected with various pieces of equipment 2 in a factory and in communication with - includes industrial machinery - storage unit 20 stores time series data 21, event data 22, and a storing rule 23, the data preparing programs - perform analysis using the time series data 21 and the event data 22, and are executed by the control unit 10 -  outputted to a display device of the edge server 1 or transmitted in response to access from a client terminal” [0030-50] “playback section 13 extracts an event that occurs in a designated period in the designated equipment 2, and displays, on a graph, data values for each item for which the event occurs - values of each item are displayed in a synchronized manner” [0057-66] [abstract] see Fig. 1-9).

As to claim 7, the combination of Kamiguchi and Minor disclose all the limitations of the base claims as outlined above.  
The combination further discloses The data extracting apparatus according to claim 6, wherein, in the extraction processing, the processor traces the hierarchical relationship of the group of machines in the machine configuration information, to thereby extract identification information on another machine directly or indirectly coupled to the specific machine as the another piece of related data (Kamiguchi [0024-29] “edge server 1 information processing device connected with various pieces of equipment 2 in a factory and in communication with - includes industrial machinery - storage unit 20 stores time series data 21, event data 22, and a storing rule 23, the data preparing programs - perform analysis using the time series data 21 and the event data 22, and are executed by the control unit 10 -  outputted to a display device of the edge server 1 or transmitted in response to access from a client terminal” [0030-50] “playback section 13 extracts an event that occurs in a designated period in the designated equipment 2, and displays, on a graph, data values for each item for which the event occurs - values of each item are displayed in a synchronized manner” [0057-66] [abstract] see Fig. 1-9, plurality of extracted data from plurality of equipment coupled wired or wireless LAN provides directly or indirectly coupled to the specific machine and another piece of related data).

As to claim 8, the combination of Kamiguchi and Minor disclose all the limitations of the base claims as outlined above.  
The combination further discloses he data extracting apparatus according to claim 4, wherein the configuration information comprises worker configuration information that defines, in a graph form, a hierarchical relationship among the group of sensors and a group of workers who are assigned or movable in the work environment (Kamiguchi [0030-50] “playback section 13 extracts an event that occurs in a designated period in the designated equipment 2, and displays, on a graph, data values for each item for which the event occurs - values of each item are displayed in a synchronized manner - output the feature data by ranking them on the basis of proficiency information assigned in advance to the operators - to the operation procedure of an operator having high proficiency” [0024-29] “industrial machinery such as a machine tool, a robot or an injection molding machine, a peripheral device such as a delivery vehicle or a conveyor, and a mobile terminal such as a tablet terminal or mobile phone on which an operator performs -  outputted to a display device” [0057-66] [abstract] see Fig. 1-9, operator/worker with mobile phone provides the worker information).

As to claim 9, the combination of Kamiguchi and Minor disclose all the limitations of the base claims as outlined above.  
The combination further discloses The data extracting apparatus according to claim 4, wherein the configuration information comprises: 
machine configuration information defining, in a graph form, a hierarchical relationship among a first group of sensors out of the group of sensors and a group of machines that are installed or movable in the work environment; and worker configuration information defining, in a graph form, a hierarchical relationship among a second group of sensors out of the group of sensors and a group of workers who are assigned or movable in the work environment (Kamiguchi [0030-50] “playback section 13 extracts an event that occurs in a designated period in the designated equipment 2, and displays, on a graph, data values for each item for which the event occurs - values of each item are displayed in a synchronized manner - output the feature data by ranking them on the basis of proficiency information assigned in advance to the operators - to the operation procedure of an operator having high proficiency” [0024-29] “industrial machinery such as a machine tool, a robot or an injection molding machine, a peripheral device such as a delivery vehicle or a conveyor, and a mobile terminal such as a tablet terminal or mobile phone on which an operator performs -  outputted to a display device” [0057-66] [abstract] see Fig. 1-9, ranking the operators on the basis of proficiency information provides the worker information as hierarchical relationship).

As to claim 10, the combination of Kamiguchi and Minor disclose all the limitations of the base claims as outlined above.  
The combination further discloses The data extracting apparatus according to claim 9, wherein the machine configuration information comprises location information on each machine of the group of machines, wherein the worker configuration information comprises location information on each worker of the group of workers, and wherein, in the extraction processing, the processor extracts identification information and location information on a specific worker from the worker configuration information based on a hierarchical relationship with a specific sensor that has detected the specific event out of the group of sensors in the worker configuration information, and extracts identification information on a specific machine out of the group of machines as the related data from the machine configuration information, based on the location information on the specific worker and the location information on the group of machines (Kamiguchi [0030-50] “playback section 13 extracts an event that occurs in a designated period in the designated equipment 2, and displays, on a graph, data values for each item for which the event occurs - values of each item are displayed in a synchronized manner - output the feature data by ranking them on the basis of proficiency information assigned in advance to the operators - to the operation procedure of an operator having high proficiency” [0024-29] “industrial machinery such as a machine tool, a robot or an injection molding machine, a peripheral device such as a delivery vehicle or a conveyor, and a mobile terminal such as a tablet terminal or mobile phone on which an operator performs -  outputted to a display device” [0057-66] [abstract] see Fig. 1-9, ranking the operators on the basis of proficiency information provides the specific worker information as hierarchical relationship; operator/worker with mobile phone provides the location with respect the specific machinery).

As to claim 11, the combination of Kamiguchi and Minor disclose all the limitations of the base claims as outlined above.  
The combination further discloses The data extracting apparatus according to claim 10, wherein the specific machine is a machine located closest to the specific worker (Kamiguchi [0030-50] “playback section 13 extracts an event that occurs in a designated period in the designated equipment 2, and displays, on a graph, data values for each item for which the event occurs - values of each item are displayed in a synchronized manner - output the feature data by ranking them on the basis of proficiency information assigned in advance to the operators - to the operation procedure of an operator having high proficiency” [0024-29] “industrial machinery such as a machine tool, a robot or an injection molding machine, a peripheral device such as a delivery vehicle or a conveyor, and a mobile terminal such as a tablet terminal or mobile phone on which an operator performs -  outputted to a display device” [0057-66] [abstract] see Fig. 1-9, operator/worker with mobile phone provides the location with respect the specific machinery obviously determine the closeness of worker to the specific machine).

As to claim 12, the combination of Kamiguchi and Minor disclose all the limitations of the base claims as outlined above.  
The combination further discloses The data extracting apparatus according to claim 1, wherein, in the output processing, the processor outputs the specific event and the related data so as to allow the specific event and the related data to be displayed (Kamiguchi [0024-29] “edge server 1 information processing device connected with various pieces of equipment 2 in a factory and in communication with - includes industrial machinery - storage unit 20 stores time series data 21, event data 22, and a storing rule 23, the data preparing programs - perform analysis using the time series data 21 and the event data 22, and are executed by the control unit 10 -  outputted to a display device of the edge server 1 or transmitted in response to access from a client terminal” [0057-66] [abstract] see Fig. 1-9, element s4 and s14 event data and output information provides related extracted data).
As to claim 13, the combination of Kamiguchi and Minor disclose all the limitations of the base claims as outlined above.  
The combination further discloses The data extracting apparatus according to claim 1, wherein the data extracting apparatus is configured to access a search dictionary that associates the event, the data extraction rule, and a search keyword with (Kamiguchi [0024-29] “edge server 1 information processing device connected with various pieces of equipment 2 in a factory and in communication with - includes industrial machinery - storage unit 20 stores time series data 21, event data 22, and a storing rule 23, the data preparing programs - perform analysis using the time series data 21 and the event data 22, and are executed by the control unit 10 -  outputted to a display device of the edge server 1 or transmitted in response to access from a client terminal” [0057-66] [abstract] see Fig. 1-9, in response event data and output information related to extracted data under stored rule provides searched specific data extraction rule).

Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2141.02 VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, i.e., as a whole and 2123.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record:
Nausley, et al. USPGPub No. 2013/0144407 A1.
Hsio, et al. USP No. 10,360,196 B2. 
Yamada, et al. USP No. 9,112,779 B2. 
Kim, USPGPub No. 2020/0333759 A1.
Abe, et al. USPGPub No. 2019/0278247 A1.
Strohmenger, et al USPGPub No. 2016/0274552 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Md Azad/
Primary Examiner, Art Unit 2119